DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Grave et al. (US. Pub: 2014/0300282 A1) of record.
Regarding claim 1, Grave discloses (in at least fig. 2) a lighting device to be disposed in a vehicle to illuminate an inside of a cabin (see fig. 2; [0056]), comprising: a lighting fixture (see at least fig. 2) to be disposed in the cabin of the vehicle to illuminate the inside of the cabin over a longitudinal direction of the vehicle (i.e. the cabin of the vehicle), a power supply (202; see at least fig. 2) for supplying electric power to the lighting fixture, and a storage battery (208) to be charged with the power supply, wherein said lighting fixture includes a plurality of light source units (see fig. 2), each of said light source units includes a first light source (206; see fig. 2; i.e. the LED light fixture without the integrated battery) and a second light source (206 with the integrated battery) integrated with the first light source (see fig. 2), said second light source has a low illuminance lower than that of the first light source (abstract), said first light source (see fig. 2; i.e. the LED fixture without the integrated battery) is configured to receive electric power from the power supply (202) not through the storage battery (see fig. 2), said second light source (i.e. the light fixture with the integrated battery) is configured to receive electric power from the power supply through the storage battery (see fig. 2), and when the power supply is shut off (see fig. 2), said storage battery (i.e. the integrated battery) supplies electric power to the second light source (i.e. the LED light fixture with disaster mode) so that the second light source continues to illuminate at the low illuminance.
Regarding claim 3, Grave discloses (in at least fig. 2) said power supply is configured to receive electric power from an external source.
Regarding claim 5,  Grave discloses (in at least figs. 2 and 8) said lighting fixture has an elongated shape so that the lighting fixture (see fig. 8) is aligned with the longitudinal direction of the vehicle when the lighting fixture is disposed on a ceiling of the cabin (see fig. 8), and said first light source is disposed on one side of the lighting fixture (see fig. 8), and said second light source is disposed on the other side of the lighting fixture (see fig. 8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grave et al. (US. Pub: 2014/0300282 A1) of record.  
Regarding claim 2, Grave discloses all the claimed limitations except for said first light source is configured to illuminate in a first direction, and said second light source is configured to illuminate in a second direction different from the first direction.
However, it well-known in the art to form a lighting device comprised of, in part, a first light source and a second light source that are configured to illuminate in different direction from each other. As evidence, Randolph (US. Pat: 9,877,374 B2) of record discloses (in at least fig. 2) a lighting device comprised of, in part, a plurality of light sources that are configured to illuminate in different direction from each other (col. 3, lines 55-56).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the light sources of Grave to illuminate in different direction as taught by Randolph, since it has been held that rearranging parts of invention involves only routine skills in the art. 
Regarding claim 4, Grave discloses all the claimed limitations except for a conversion circuit for converting AC electric power to DC electric power, wherein said storage battery is charged with the DC electric power from the conversion circuit, and said second light source illuminates with the DC electric power from the storage battery.
However, Grave discloses (in at least fig. 2) said second light source (i.e. the LED fixture without the integrated battery) illuminates with the DC electric power from the storage battery.
 It is well-known in the art to form a lighting device comprised of, in part, a conversion circuit for converting AC electric power to DC electric power, wherein said storage battery is charged with the DC electric power from the conversion circuit. As evidence, Park (US. Pub: 2015/0015076 A) of record discloses (in at least fig. 1) a lighting device comprised of, in part, a conversion circuit for converting AC electric power to DC electric power (fig. 1; [0010]), wherein said storage battery (16A) is charged with the DC electric power from the conversion circuit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the conversion circuit of Park in the lighting device of Grave for the benefit of converting AC electric power to DC electric power. 
Response to Arguments
Applicant's arguments filed 07/16/2022 have been fully considered but they are not persuasive. The Applicant argues that Grave fails to teach all the limitations of the invention recited in amended claim 1 because “figure 2 is a schematic view that does not illustrate an actual configuration of the lighting device; and figs. 3-5 have different configuration from the claimed limitations.” 
In response to that argument, the Examiner respectfully disagrees. Grave discloses (in at least [0038]) “FIG. 2 is a block diagram showing a lighting system for a railway vehicle in accordance with an embodiment.” In other words, Fig. 2 is a separate embodiment from Figs. 3-5. Also, one of ordinary skill in the art would understand that the light sources have to be mounted together as shown in the fig. 2 so that when the AC power line is out, the battery source can start immediately. Therefore, the argument is not persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875